IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                 March 10, 2010 Session

     MELINDA LONG, as Administrator of the Estate of Opal Hughes, v.
             HILLCREST HEALTHCARE - WEST, et al.

                   Appeal from the Circuit Court for Knox County
                   No. 3-119-09   Hon. Wheeler Rosenbalm, Judge


                  No. E2009-01405-COA-R3-CV - Filed April 16, 2010


Opal Hughes sustained injuries while in the care of defendant Hillcrest Healthcare - West,
and her administrator brought this action for damages. Defendant moved to dismiss on the
grounds that plaintiff's complaint was a complaint for malpractice against defendant.
Plaintiff argued that the complaint was for simple negligence, and the Trial Court held the
complaint was for medical malpractice and since statutory requirements for filing a medical
malpractice complaint had not been met, dismissed the case. On appeal, we affirm.


  Tenn. R. App. P.3 Appeal as of Right; Judgment of the Circuit Court Affirmed.


H ERSCHEL P ICKENS F RANKS, P.J., delivered the opinion of the Court, in which J OHN W.
M CC LARTY, J., joined, and C HARLES D. S USANO, J R., J., concurred in part, dissented in part
and filed an opinion.


Beecher A. Bartlett and William J. Carver, Knoxville, Tennessee, for the appellant, Melinda
Long.

Wayne A. Kline and E. Michael Brezina, III., Knoxville, Tennessee, for the appellee,
Hillcrest Healthcare - West and Hillcrest Healthcare, LLC.


                                         OPINION

      Plaintiff, Melinda Long, as administrator of the Estate of Opal Hughes, deceased, filed
this Wrongful Death action against defendant, alleging that Ms. Hughes was a resident of
Hillcrest West on Middlebrook Pike in Knoxville, and that she was paralyzed on her right
side from a stroke and required special assistance when being moved. Plaintiff alleged that
defendants had posted a sign outside Ms. Hughes’ room stating that a special lift had to be
used to move her and that a special chair/wheelchair had to be employed.

        Plaintiff alleged that on March 20, 2008, a member of defendants’ staff took Ms.
Hughes from her bed to shower, and did not use the lift or special wheelchair or shower
chair. Plaintiff alleged that this staff member failed to follow safety protocols, and dropped
Hughes during the shower, causing immediate swelling in her right knee. Plaintiff alleged
that no one notified Hughes’ family of the incident, and that a third party who was there
visiting a family member saw the swelling in Hughes’ knee and called her daughter, the
plaintiff herein. Plaintiff alleged that when she arrived at Ms. Hughes’ room, Ms. Hughes
was in great pain and was crying, and showed bruises. Plaintiff alleged that Hughes was
taken to the emergency room, where doctors determined that she had a broken femur, but
advised against surgery due to her age.

        Plaintiff alleged that defendants failed to follow Hughes’ doctors’ orders, and this
caused her to suffer additional pain, and that Hughes’ condition deteriorated and she died as
a result of her injuries on May 12, 2008.

      Finally, plaintiff alleged that defendants’ negligence and recklessness was the
proximate cause of Hughes’ injuries and ultimately, her death, and that defendants’ actions
were outrageous and/or reckless, such that punitive damages were appropriate.

        Defendants filed a Rule 56 Statement of Material Facts, and stated that on March 16,
2009, plaintiff’s counsel sent notice to defendants’ counsel that plaintiff intended to file a
medical malpractice claim. Defendants stated that plaintiff’s complaint was filed on that
same day. Defendants filed a Motion to Dismiss or Motion for Summary Judgment, stating
that since the medical malpractice statute required plaintiff to give defendants notice 60 days
before filing the lawsuit, and this requirement was not met, the statute mandated dismissal
of plaintiff’s complaint.

        Plaintiff filed a response to defendants’ Rule 56 statement, admitting that she sent
notice of her intent to file a malpractice claim on March 16, 2009. Plaintiff admitted that
they filed a complaint on that same day, but stated that said complaint asserted a cause of
action for wrongful death arising out of common law negligence, rather than malpractice.
Plaintiff also filed a Response to defendants’ motion, asserting that the complaint did not
state a claim for medical malpractice, but rather stated a claim of common law negligence.

       The Court entered an Order, and found that plaintiff’s complaint sounded in medical

                                              -2-
malpractice, and since plaintiff failed to comply with the requirements of Tenn. Code Ann.
§29-26-121(a), summary judgment was appropriate. This appeal ensued.

      The issue on appeal is whether the Trial Court erred in holding that the plaintiff's
complaint stated a medical malpractice claim.


         Plaintiff argues the Trial Court erred in ruling that her complaint sounded in medical
malpractice, as it only alleged common law negligence. Defendants argue that the Trial
Court’s ruling was correct, and rely upon the case of Johnsey v. Northbrooke Manor, Inc.,
et al., 2009 WL 1349202 (Tenn. Ct. App. May 14, 2009).

       In Johnsey, this Court was asked to determine whether the plaintiff’s claims sounded
in medical malpractice, when the decedent was allegedly injured while he was being bathed
by a staff member of the defendant nursing home facility. Id. We stated that the medical
malpractice statute “may extend to acts of non-physicians, such as nurses, when they are
involved in the medical treatment of a patient.” Id., citing Gunter v. Lab. Corp. of America,
121 S.W.3d 636 (Tenn. 2003). Gunter set forth the analysis for distinguishing between an
ordinary negligence claim and a medical malpractice claim as follows:

       [W]hen a claim alleges negligent conduct which constitutes or bears a substantial
       relationship to the rendition of medical treatment by a medical professional, the
       medical malpractice statute is applicable. Conversely, when the conduct alleged is
       not substantially related to the rendition of medical treatment by a medical
       professional, the medical malpractice statute does not apply.

Gunter, at p. 641.

       This Court has also made this distinction by looking at “whether the decision, act, or
omission complained of required the assessment of a patient’s medical condition and whether
the decision, act, or omission required a decision based upon medical science, specialized
training or skill.” Conley v. Life Care Ctrs. of America, Inc., 236 S.W.3d 713, 729 (Tenn.
Ct. App. 2007). “Acts or omission complained of in a medical malpractice action should
involve matters of the medical arts and/or sciences that require specialized skills not
ordinarily possessed by a lay person.” Id.

        Examples of cases where the court found that the claim sounded in medical
malpractice include a case where the plaintiff went to the emergency room complaining of
swollen, painful legs, and after the physician examined her, she was left alone in the room
to get dressed. Graniger v. Methodist Hospital Healthcare Systems, Inc., 1994 WL 496781

                                              -3-
(Tenn. Ct. App. Jan. 3, 1995). When the plaintiff tried to get off the examining table to get
dressed, she fell and broke her wrist. Id. This Court found that the plaintiff’s claim was one
of medical malpractice, because the question of whether plaintiff needed assistance or should
not have been left alone to dress was based on her medical condition. Id.

        In McBee v. HCA Health Services of Tennessee, Inc., 2000 WL 1533000 (Tenn. Ct.
App. Oct. 18, 2000), the plaintiff had a hysterectomy and fell two days later when the nurse
tried to get her up, fracturing her ankle. This Court found that the plaintiff’s claim was one
for medical malpractice, because the assessment of her ability to get up and the choice of
what type of assistance was needed involved specialized skill and training not ordinarily
possessed by lay persons. Id. Another similar result was reached in Cooksey v. HCA Health
Services of Tennessee, Inc., 2001 WL 1328539 (Tenn. Ct. App. Oct. 30, 2001), wherein the
plaintiff alleged that her shoulder was injured following back surgery when two nurses
attempted to move her in bed. This Court found that her claim was for medical malpractice
because “[t]he proper way to move or turn a patient who has undergone a serious back
operation is not within the ken of ordinary laypersons.” Id.

        In the Johnsey case, this court determined that where the plaintiff alleged that the
decedent was dropped or allowed to fall while bathing, would sound in malpractice because
the type of care/support the patient required while bathing was based on medical science
and/or specialized training, and required the assessment of the patient’s medical condition.
Id., at p. 13. The Court went on to state that “[w]e cannot say that the proper method of
transporting and bathing a patient suffering from Parkinson’s Disease and dementia, who,
consequently, requires antipsychotic medication, may become combative, and has difficulty
standing, can be assessed ‘based on common everyday experiences.’” See Johnsey, supra,
citing Conley. This Court also stated that simply because the actor may have been an aide
or nursing assistant, this did not take the claim out of the realm of medical malpractice,
because many cases had recognized that allegations against nurses, aides, and technicians
involved in a patient’s care constituted claims for medical malpractice. Id.

       Examples of cases which this court found did not sound in medical malpractice are:
a case where the plaintiff was injured when she was recovering from surgery and a technician
tried to remove an orthopedic suspension bar from her bed that was not being used,
accidentally hitting her in the head; and a case where a patient was scalded with bath water
that was too hot. See Peete v. Shelby County Health Care Corp., 938 S.W.2d 693 (Tenn. Ct.
App. 1996); Franklin v. Collins Chapel Conn. Hosp., 696 S.W.2d 16 (Tenn. Ct. App. 1985).
This Court found that the claims in these cases sounded in ordinary negligence because the
act/omission did not involve a matter of medical science not ordinarily possessed by lay
persons. Id.



                                             -4-
         In this case, plaintiff’s complaint alleged that her mother’s condition (partial paralysis
following a stroke) required special handling when she was moved, involving a special type
of lift, and also the use of a special wheelchair and shower chair for bathing. Plaintiff also
claimed that the hospital doctor’s orders were not followed by defendants when caring for
her mother. Clearly, based on the above analyses, we conclude that plaintiff’s claims sound
in medical malpractice, because they involve assessment of Ms. Hughes’ medical condition,
and specialized knowledge and/or skill in the handling of Ms. Hughes based on her medical
condition. As pointed out by the defense, this case is very similar to the Johnsey case, and
the proper method of handling Ms. Hughes during her bath/shower could not be assessed
based on “common everyday experiences”, as was true in Johnsey. Also, contrary to
plaintiff’s argument, it does not matter whether the act/omission was done by a doctor, nurse,
aide, technician, etc. Id. The act of "dropping" someone when considered in isolation could
be simple negligence, but when the duty of care and well-being of the patient arises from
professional care standards the violation of that duty is medical malpractice.

        We hold that the gravamen of plaintiff’s complaint sounds in medical malpractice,
plaintiff was required to comply with the notice requirement found in Tenn. Code Ann. §29-
26-121(a) (as well as the other requirements found in the medical malpractice statute).
Having failed to comply, plaintiff’s medical malpractice claims were subject to dismissal,
as the Trial Court properly found. We affirm the Judgment of the Trial Court and remand,
with the cost of the appeal assessed to Melinda Long, the Administrator of the Estate of Opal
Hughes.




                                                      _________________________________
                                                      HERSCHEL PICKENS FRANKS, P.J.




                                                -5-